OPINION — AG — THE LAST SENTENCE OF LAWS 1979, C. 282, SECT. 23(B) (74 Ohio St. 1979 Supp., 285 [74-285](46)) DOES NOT EXPRESSLY OR IMPLICITLY PROHIBIT ANY SCHOOL ADMINISTRATOR FROM BEING ELECTED TO SERVICE ON THE COMMITTEE REPRESENTING " CLASSROOM TEACHERS " IN THEIR SALARY AND/OR FRINGE BENEFITS NEGOTIATIONS WITH THE LOCAL BOARD OF EDUCATION SO LONG AS THE ADMINISTRATOR IS NOT ALSO SERVING AS A REPRESENTATIVE OF THE LOCAL BOARD OF EDUCATION IN THE NEGOTIATIONS. ALSO, THE CONCLUSION OF THE AG OPINION NO. 78-311 THAT SCHOOL DISTRICT AND SCHOOL ADMINISTRATORS MAY NOT PARTICIPATE IN THE ELECTION OF A COMMITTEE TO REPRESENT " CLASSROOM TEACHERS " IS REAFFIRMED WITH THE MODIFICATION THAT A PRINCIPAL WHO IS A " TEACHING PRINCIPAL " AS DEFINED IN 70 Ohio St. 1973 Supp., 1-116(3) [70-1-116] IS A " CLASSROOM TEACHER " AND MAY PARTICIPATE IN THE ELECTION. CITE: 70 Ohio St. 1971 509.1 [70-509.1], 70 Ohio St. 1971 509.3 [70-509.3], 70 Ohio St. 1971 509.4 [70-509.4] [70-509.4], 70 Ohio St. 1973 Supp., 1-116(1) [70-1-116] (JOHN PERCIVAL) 70 Ohio St. 509 [70-509]